FOR PUBLICATION

       UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT


 GREGORY DICKENS,                           No. 08-99017
             Petitioner-Appellant,
                                              D.C. No.
                   v.                        CV-01-757-
                                             PHX-NVW
 CHARLES RYAN ,
             Respondent-Appellee.
                                               ORDER


                   Filed January 4, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35–3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.